DETAILED ACTION
WITHDRAWN REJECTIONS
1.	The 35 U.S.C. 112, second paragraph rejection of Claim 1, of record on page 2 of the previous Action, is withdrawn.

REPEATED REJECTIONS
Claim Rejections – 35 USC § 102
2.          The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.



Claim Rejections – 35 USC § 103
3.       The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

4. 	Claim(s) 1 — 2, 6 and 9 — 17 is/are rejected under 35 U.S.C. 102(b) as anticipated by or,
in the alternative, under 35 U.S.C. 103 as obvious over Inagaki et al (U.S. Patent
Application Publication No. 2006/0063008 A1).
With regard to Claims 1, 6 and 9, Inagaki et al disclose a heat shrinkable polyester film
(paragraph 0052) having a shrinkage in the main shrinkage direction of 60 to 80% and 0 to 7% in
the direction orthogonal to the main shrinkage direction when treated in hot water of 98 degrees
Celsius for 10 seconds (paragraph 0038); the main shrinkage direction is either the longitudinal
direction or the transverse direction (vertical direction or transverse direction; paragraph 0049);
the film comprises 40 weight % polyethylene terephthalate, 50 weight% of a polyester
comprising 100 mol% terephthalic acid, 30 mol% neopentyl glycol and 70 mol % ethylene
glycol and 10 weight % polybutylene terephthalate, as disclosed in an example (paragraph 0098);
75 mol% ethylene terephthalate is therefore disclosed; a draw ratio of 3.5 is disclosed
(paragraph 0049), as disclosed in paragraph 0016 of the instant specification; more than 2 mol%
and less than 20 mol% of a monomer component that can form an amorphous component is also
disclosed, which is a monomer unit composed of terephthalic acid and neopentyl glycol as
disclosed in paragraphs 0032 — 0039 of the instant specification; the claimed shrinkage stress
ratio and refractive index are therefore disclosed. Alternatively, it would have been obvious for
one of ordinary skill in the art to provide for the film of the example. The claimed shrinkage stress ratio and refractive index would therefore be obtained. 
With regard to Claim 2, the claimed maximum shrinkage stress is therefore disclosed.
With regard to Claims 10 — 13, the polyester film is a label for a bottle that is bonded by
thermal shrinkage (paragraph 0088). A package, which is a labeled bottle, is therefore obtained
by covering an outer periphery of an object to be packaged, which is the contents of the bottle, with the film and then shrinking the film by heat.
With regard to Claims 14 — 17, a monolayer is disclosed, as no other layer is required.



ANSWERS TO APPLICANT’S ARGUMENTS
5.	Applicant’s arguments regarding the 35 U.S.C. 112, second paragraph rejection of Claim 1, of record in the previous Action, have been considered and have been found to be persuasive. The rejection is therefore withdrawn.
Applicant’s arguments regarding the rejection of Claim(s) 1 — 2, 6 and 9 — 17 under 35 U.S.C. 102(b) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Inagaki et al (U.S. Patent Application Publication No. 2006/0063008 A1), of record on page 2 of the previous Action, have been carefully considered but have not been found to be persuasive for the reasons set forth below.
Applicant argues, on page 8 of the remarks dated May 3, 2022, that Inagaki et al disclose in paragraph 0070 that the disclosed slipping property is provided to the film by laminating the film with an easily slipping layer.
However, the disclosure of paragraph 0070 is that the film of the invention ‘can be’ produced by  laminating the easily slipping layer on the surface layer. It is therefore not stated that the easily slipping layer is required to obtain the disclosed slipping property, and in fact the disclosed slipping property is not mentioned in paragraph 0070. It is also disclosed in paragraph 0138 that a film that does not have the easily slipping layer can instead have slipping property ‘by further processing.’
Applicant also argues, on page 9, that the phrase ‘by further processing’ means providing a slipping layer.
However, it is unclear why the phrase ‘further processing’ would be used instead of simply stating that a slipping layer can be provided.
Applicant also argues, on page 9, that the easily slipping layer disclosed by Inagaki et al is required to attain the dynamic friction coefficient claimed in claim 1.
However the dynamic friction coefficient claimed in claim 1 is not Applicant’s claimed invention. Furthermore, in paragraph 0039 Inagaki et al state that the disclosed shrinkage is for the polyester film or ‘the entire laminate film in the case the easily slipping layer is layered.’ The easily slipping layer is therefore not required to obtain the disclosed shrinkage.
Applicant also argues, on page 10, that the statement by Inagaki that it is ‘preferable to form an easily slipping layer containing a polyester type resin or polyurethane type resin’ means that the polyester type resin or polyurethane type resin is optional, but not the easily slipping layer itself.
However, both the easily slipping layer and the specific use of a polyester type resin or polyurethane type resin appear to be optional, because the easily slipping layer is not discussed before paragraph 0023. There is therefore no indication, before paragraph 0023, that only the specific use of a polyester type resin or polyurethane type resin is optional.
Applicant also argues on page 10 that paragraphs 0081 – 0082 of Inagaki et al are a clarification that the statement by Inagaki et al that it is ‘preferable to form an easily slipping layer containing a polyester type resin or polyurethane type resin’ means that the only the specific use of a polyester type resin or polyurethane type resin is optional.
However, although paragraphs 0081 – 0082 state that the specific use of a polyester type resin or polyurethane type resin is optional, they do not state that the easily slipping layer itself is not optional.

6.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC A PATTERSON whose telephone number is (571)272-1497.  The examiner can normally be reached on 9AM-5PM M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin, can be reached on 571-272-8935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/MARC A PATTERSON/Primary Examiner, Art Unit 1782